

Exhibit 10.5
Lonestar Resources US Inc. Change In Control Severance Plan Eligibility
Notification


Personal and Confidential


June __, 2020




[First Name, Last Name]


Re:     Eligibility Notification


Dear [First Name]:


On behalf of Lonestar Resources US Inc. ( the “Company”), I am pleased to offer
you the opportunity to participate in the Lonestar Resources US Inc. Change in
Control Severance Plan (the “Plan”) subject to its terms and conditions, as well
as those contained in this Eligibility Notification. Capitalized terms not
defined herein shall have the meaning set forth in the Plan.
In the event that your employment with the Company is terminated by the Company
without Cause or you resign your employment for Good Reason during the CIC
Protection Period, you shall be eligible to receive the payments and benefits
set forth in the Plan pursuant to the terms and conditions set forth therein.
Your CIC Severance Formula is as follows:
The sum of (i) your annual Base Salary multiplied by the CIC Severance
Multiplier, (ii) your Target Bonus Amount multiplied by the CIC Severance
Multiplier and (iii) 100% of the aggregate COBRA premiums, based on the monthly
COBRA premium rates in effect for the month in which the Termination Date
occurs, that you would need to pay to continue coverage for yourself and your
covered beneficiaries under the Employer’s group health plans for a number of
months equal to 12 multiplied by the CIC Severance Multiplier.
Your CIC Severance Multiplier is [__]
For purposes of the CIC Severance Formula, the following definitions apply:
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Target Bonus Amount” means your target annual performance bonus amount in
effect at the time of your Qualifying Termination, disregarding for this purpose
any decrease in target annual performance bonus that provides a basis for Good
Reason. In the event you do not, for any reason, have an assigned target annual
performance bonus amount, then Target Bonus Amount shall mean the average of the
annual cash performance bonuses awarded to you for the prior three years (or
such shorter period of time as you have been employed with the Company),






US-DOCS\102825528.3

--------------------------------------------------------------------------------




provided that any pro-rated bonus paid in respect of a partial year of
employment will be annualized for purposes of such calculation.


2


US-DOCS\102825528.3

--------------------------------------------------------------------------------




This Eligibility Notification is intended to be a binding obligation on you and
the Company. If this Eligibility Notification accurately reflects your
understanding as to the terms and conditions of participation in the Plan,
please sign and date one copy of this Eligibility Notification and return the
same to me for the Company’s records. You should retain a copy of the executed
Eligibility Notification for your records.


Very truly yours,


[_______]








By:        
Name:    [_______]
Title:    [            ]


    
    


The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Eligibility Notification, and I hereby confirm
my agreement to the same. By countersigning this Eligibility Notification, I
agree that I am bound by all of the terms and conditions of the Plan.


 
 
 
___________________________
Dated:
Signature
 
 
 
___________________________
Sign: _________________________
Print Name
Print Name:









3


US-DOCS\102825528.3